ORDER
On 21 August 2015, this Court ordered this case certified to the trial court for additional findings of fact as to “[w]hether a physician-patient relationship existed at the time Mr. King signed the arbitration agreement.” On 6 November 2015, the trial court entered the additional findings of fact.
Now, the Court, on its own motion, orders that the parties submit supplemental briefs on the effect of the trial court’s additional findings of fact on the proceedings in this case. Appellants’ supplemental brief shall be filed no later than thirty days after the date of this order, and appellees’ supplemental brief shall be filed no later than thirty days following appellants’ filing.
By order of the Court in Conference, this 19th day of February, 2016.
s/Hudson. J.
For the Court
WITNESS my hand and the seal of the Supreme Court of North Carolina, this the 19th day of February, 2016.
CHRISTIE S. CAMERON ROEDER Clerk of the Supreme Court
s/M.C. Hacknev Assistant Clerk